Citation Nr: 1624761	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to an increased rating in excess of 20 percent for patellofemoral arthritis of the right knee with nonunion of the patella.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or on account of being housebound.  

5.  Entitlement to service connection for a left leg condition, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Douglas Sullivan, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Also, in a July 2011 rating decision, the RO denied service connection for a left leg condition as secondary to a service-connected disability.  As the Veteran filed a timely notice of disagreement the following month, the Board must remand the claim for the issuance of a statement of the case.  In that same decision, the RO also denied a total disability rating based on individual unemployability and SMC benefits due to the need for regular aid and attendance or at the housebound rate.  Although the Veteran did not appeal the determinations, as he asserts the need for TDIU and SMC benefits is based on the service-connected disabilities on appeal, those matters must also be considered by the Board as part of the appeal.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).
 
The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in March 2016.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for additional development.  

At the March 2016 Board hearing, the Veteran testified that he is receiving benefits from the Social Security Administration (SSA). Records from SSA appear to be relevant to his claims and should be obtained prior to adjudication of these claims. 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Regarding the Veteran's claim for an increased rating for a knee disorder, the Board finds that a VA examination is necessary to determine the nature and severity of his disability.  At the March 2016 Board hearing, the Veteran testified that his knee disorder manifests multiple symptoms, including limitation of motion, instability, deformity of the knee cap, atrophy of the muscles, scarring, and tremors.  The Veteran also requested extraschedular consideration for his knee disability.  

The Veteran's last VA examination of his knee disorder was in August 2009.  The Veteran has since contended that his right knee disorder has increased in severity since that examination.  Therefore, a contemporaneous VA examination is necessary to determine the nature and severity of the Veteran's right knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner should also be asked to provide information concerning the reported need for regular aid and attendance and whether the Veteran is housebound as a result of service-connected disabilities.

On remand, the AOJ should obtain clarification from the October 2015 spine examiner as to whether the neurologic manifestations found during the examination are manifestations of the service-connected lumbosacral strain.  

Additionally, the Veteran contended that he was unable to work due to his knee and back disorders.  A claim for TDIU is dependent upon the impact of service-connected disabilities upon the Veteran's ability to obtain and retain substantially gainful employment. 38 C.F.R. § 4.16. As there remain open issues regarding evaluations for the Veteran's currently diagnosed disabilities which he claims render him disabled, the matter of TDIU may not be adjudicated at this time. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

As the electronic record indicates that the Veteran has a VA Vocational Rehabilitation folder, such should be requested on remand.

Finally, remand of the issue of service connection for a left leg disability is necessary so the AOJ can issue a statement of the case.  The AOJ denied service connection in a July 2011 decision.  The following month the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, indicating that VA did not take into account that over the course of time, the complications from the right knee and low back conditions, contributed to the condition of his left leg disorder.  As the Veteran expressed disagreement with the AOJ's determination and indicated, by filing the disagreement on a VA Form 9, that he intended to appeal the determination to the Board, a statement of the case must be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain all outstanding, relevant VA treatment records.  

2. Obtain the Veteran's VA Vocational Rehabilitation folder or a copy thereof.

3. SSA should be contacted, and all records from SSA including medical treatment corresponding with the Veteran's reported SSA disability benefits should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file and the Veteran should be notified.

4. Schedule an evaluation to determine the nature and extent of the Veteran's current right knee disorder. The electronic claims files must be reviewed by the examiner in conjunction with the examination. The examiner is to perform all required and necessary tests, to include range of motion and stability testing. 

The examiner's attention is directed to the Veteran's assertion that flare ups of his right knee tendinitis require periods of bed rest. The examiner should provide information concerning whether there is any additional range of motion loss on repetitive use or during flare-ups due to incoordination, weakened movement, excess fatigability, and/or pain on movement.  If the examiner is unable to provide such information without resorting to speculation, the examiner should explain why.

The examiner must address any impairment of the tibia and fibula, including nonunion or malunion.  

The examiner must also address whether the service-connected right knee disorder is manifested by a scar, muscular weakness or atrophy of the right leg.

The examiner should also provide information as to whether the service-connected knee disorder and/or lumbosacral strain result in the need for the regular aid and attendance based on inability to dress or undress; keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which cannot be done without aid; inability to attend to the wants of nature; or incapacity, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to the daily environment.

Finally, the examiner is asked to address whether the Veteran is permanently housebound (substantially confined to his dwelling and the immediate premises) due to the service-connected disabilities.

5. Obtain an opinion from the October 2015 spine examiner, or a suitable substitute if unavailable, as to whether the neurologic disability affecting the lower extremities noted on examination is associated with the service-connected lumbosacral strain.  In providing the opinion, as lumbosacral strain was not diagnosed on examination, the examiner should address whether the diagnosis of lumbosacral strain has changed.  

A complete rationale should be provided for the opinion.

If the clinician feels that an examination is necessary in order to provide the requested information, one should be scheduled.

6. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7. After completing the action requested above, consider whether to refer the Veteran's claim for increased rating for right knee disorder to the Under Secretary for Benefits or the Director of VA's Compensation and for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

8. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, including entitlement to TDIU. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

9. Issue a statement of the case to the Veteran and his representative on the issue of entitlement to service connection for a left leg condition, to include as secondary to a service-connected disability.  Inform the Veteran that the issue must be perfected for the Board to consider the matter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




